Citation Nr: 0714553	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1985.

This appeal arises from a June 2004 rating decision of the 
from the Winston-Salem, North Carolina, Regional Office (RO) 
that denied service connection for PTSD.  The veteran filed a 
timely appeal of this determination to the Board. 



FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in any combat activity.

2.  The evidence of record does not indicate that the 
veteran's PTSD is related to a corroborated in-service 
stressor.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, as well as the type of evidence VA 
would assist him in obtaining.  The veteran was also informed 
that he should send to VA evidence in his possession that 
pertains to the claim, and was advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The RO also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, service personnel records, a post-service private 
PTSD examination, and statements submitted by the veteran and 
his representative in support of his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  However, when a claim 
of PTSD is based on a non-combat stressor, "the non-combat 
veteran's testimony alone is insufficient proof of a 
stressor," Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), 
and "credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist only of after-the-
fact medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case indicates that the veteran 
has been diagnosed with PTSD.  The Board will therefore focus 
on the evidence in the record concerning the veteran's combat 
status and whether there is credible supporting evidence that 
the claimed in-service stressor or stressors occurred, and if 
so, whether there is a link, established by medical evidence, 
between current symptoms and an in-service stressor(s).

In this case, the veteran's service records do not indicate 
that the veteran enganged in any combat activity.  He states 
that his stressors consist of being stationed at Fort Bragg 
in 1982 during a time when several paratroopers were injured 
or fell to their deaths.  He states that one such 
paratrooper, who died in one of these jumps, was a good 
friend by the name of Pvt. Rickelson.  The veteran's 
statements indicate that he was a paratrooper in service, 
that he remembers jumping during this time, and that these 
are horrible memories, implying that he was a paratrooper at 
the time of these accidents and witnessed these accidents.  
The veteran also stated that another friend of his, Sgt. Roy 
S. Moore, was killed while he was in the service, and that he 
learned of it the week he died.

In order to verify the veteran's stressors, the RO requested 
the veteran's service personnel records from the NPRC.  These 
records indicate that the veteran served as a truck driver, 
stationed at Fort Bragg in 1982, until he was transferred to 
Germany in April 1982.  His MOS in Germany was also that of 
truck driver.  He was transferred back to Fort Bragg in 
December 1984, at which time he was attached to a jump unit, 
the XVIII ABN Corps.  The veteran also submitted a newspaper 
article dated in December 1982 documenting several 
paratrooper deaths, some of which were at Fort  Irwin, 
California, and others at Fort Bragg, including the death of 
Pvt. Rickelson. 

A review of these records indicates that the veteran was 
present at Fort Bragg from January to April 1982 during a 
time when some of the paratrooper deaths occurred.  The 
veteran, however, was a truck driver and not a paratrooper at 
this time and there is no indication that he saw any of these 
accidents or that he personally knew Pvt. Rickelson.  The 
veteran later was attached to a jump unit in December 1984, 
but this was over two years after the incidents that he 
reports.  There is also no record of the death of a Sgt. 
Moore.  In sum, the RO's research failed to corroborate any 
combat activity or the veteran's claimed stressors.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he has been diagnosed with PTSD, there is no supporting 
evidence in the record confirming combat activity or his in-
service stressors.  In this regard, the Board does not in any 
way wish to discount the veteran's experiences or his 
honorable service.  The Board notes, however, that in order 
to grant service connection for PTSD, credible supporting 
evidence that the claimed in-service stressor occurred must 
be obtained.  38 C.F.R. § 3.304(f); Cohen.  This has not been 
accomplished in this case.  Without credible supporting 
evidence that the claimed in-service stressors occurred, 
service connection for PTSD is not available.


ORDER

Service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


